          Case 2:20-cv-01836-MTL Document 1 Filed 09/21/20 Page 1 of 6




 1
     Floyd W. Bybee
 2   BYBEE LAW CENTER, PLC
 3   90 S. Kyrene Rd Ste. 5
     Chandler, AZ 85226-4687
 4   Telephone: (480) 756-8822
 5   Facsimile: (480) 297-0917
     floyd@bybeelaw.com
 6
 7   Attorney for Plaintiff Michael Gonzales, Jr.
 8
                          UNITED STATES DISTRICT COURT
 9                            DISTRICT OF ARIZONA
10
11                                         )
     Michael Gonzales, Jr.;                ) No.
12                                         )
13           Plaintiff,                    )
                                           )          COMPLAINT
14   v.                                    )
15                                         )
     RentGrow, Inc.;                       )
16                                         )     JURY TRIAL DEMANDED
17           Defendant.                    )
                                           )
18                                         )
19                                         )
20                              I.   Preliminary Statement
21
             1.     This is an action for damages brought by an individual consumer
22
     against the Defendant for violations of the Fair Credit Reporting Act (hereafter the
23
24   “FCRA”), 15 U.S.C. §§ 1681 et seq., as amended.
25
26
27
                                              1
                                                       COMPLAINT AND JURY DEMAND
       Case 2:20-cv-01836-MTL Document 1 Filed 09/21/20 Page 2 of 6




 1                              II.   Jurisdiction and Venue

 2         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28
 3   U.S.C. §§ 1331.
 4
           3.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).
 5
 6                                      III.     Parties
 7         4.     Plaintiff Michael Gonzales, Jr. is an adult individual who resides in
 8
     the state of Arizona.
 9
           5.     Defendant RentGrow Inc., (“RentGrow”) is a consumer reporting
10
11   agency which provides background and employment screening services, risk-
12
     management services and products, information management products and
13
14   services, and decisions-making intelligence. RentGrow regularly conducts

15   business in the District of Arizona and has a principal place of business in 177
16
     Huntington Avenue, Suite 1703, Boston, Massachusetts 02155-3153.
17
18                                    IV.   Factual Allegations

19         6.     Defendant has been reporting derogatory and inaccurate statements
20
     and information relating to Plaintiff and Plaintiff’s background to third parties
21
22   (hereafter the “inaccurate information”).

23         7.     The inaccurate information includes a false criminal history labeling
24
     the Plaintiff as having a felony conviction and personal identifying information.
25
26
27
                                                 2
                                                           COMPLAINT AND JURY DEMAND
       Case 2:20-cv-01836-MTL Document 1 Filed 09/21/20 Page 3 of 6




 1         8.     Specifically, the inaccurate information includes, but is not limited to,

 2   an inaccurate felony conviction, which does not belong to Plaintiff, but instead
 3
     belongs to another individual who has a similar name as Plaintiff.
 4
 5         9.     The inaccurate information negatively reflects upon the Plaintiff and

 6   misidentified Plaintiff as an individual with a felony conviction. It appears that
 7
     Defendant, as a result of its unreasonable procedures, produced a consumer report
 8
 9   that identified Plaintiff as having a felony conviction because it mixed his criminal
10   history with that of another person.
11
           10.    Defendant has been reporting the inaccurate information through the
12
13   issuance of false and inaccurate background information and consumer reports that
14   it has disseminated to various persons and prospective landlords, both known and
15
     unknown.
16
17         11.    Plaintiff has applied for and has been denied or delayed in obtaining
18   housing opportunities, including but not limited to, housing opportunities with
19
     Arcadia Cove in August 2020. Plaintiff has been informed that the basis for these
20
21   denials or delays was the inaccurate information that appears on Plaintiff’s
22
     consumer reports with Defendant and that the inaccurate information was a
23
     substantial factor for those denials or delays.
24
25
26
27
                                                3
                                                        COMPLAINT AND JURY DEMAND
       Case 2:20-cv-01836-MTL Document 1 Filed 09/21/20 Page 4 of 6




 1         12.    As a result of Defendant’s conduct, Plaintiff has suffered actual

 2   damages in the form of lost housing opportunity, harm to reputation, emotional
 3
     distress, including anxiety, frustration, humiliation and embarrassment.
 4
 5         13.    At all times pertinent hereto, Defendant was acting by and through its

 6   agents, servants and/or employees who were acting within the course and scope of
 7
     their agency or employment, and under the direct supervision and control of the
 8
 9   Defendant herein.
10         14.    At all times pertinent hereto, the conduct of the Defendant as well as
11
     that of its agents, servants and/or employees, was intentional, willful, reckless, and
12
13   in grossly negligent disregard for federal and state laws and the rights of the
14   Plaintiff herein.
15
16
17                                  V. CLAIMS
                         COUNT ONE – VIOLATION OF THE FCRA
18
19         15.    Plaintiff incorporates the foregoing paragraphs as though the same
20   were set forth at length herein.
21
           16.    At all times pertinent hereto, Defendant was a “person” and a
22
23   “consumer reporting agency” as those terms are defined by 15 U.S.C. § 1681a(b)
24
     and (f).
25
           17.    At all times pertinent hereto, the Plaintiff was a “consumer” as that
26
27   term is defined by 15 U.S.C. § 1681a(c).
                                                4
                                                        COMPLAINT AND JURY DEMAND
       Case 2:20-cv-01836-MTL Document 1 Filed 09/21/20 Page 5 of 6




 1         18.    At all times pertinent hereto, the above-mentioned reports were

 2   “consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).
 3
           19.    Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is
 4
 5   liable to the Plaintiff for willfully and negligently failing to comply with the

 6   requirements imposed on a consumer reporting agency of information pursuant to
 7
     15 U.S.C. § 1681e(b).
 8
 9         20.    The conduct of Defendant was a direct and proximate cause, as well
10   as a substantial factor, in bringing about the serious injuries, actual damages and
11
     harm to the Plaintiff that are outlined more fully above and, as a result, Defendant
12
13   is liable to the Plaintiff for the full amount of statutory, actual and punitive
14   damages, along with the attorneys’ fees and the costs of litigation, as well as such
15
     further relief, as may be permitted by law.
16
17                            VI.    JURY TRIAL DEMAND
18
           21.    Plaintiff demands trial by jury on all issues so triable.
19
20                            VII.    PRAYER FOR RELIEF
21
22                WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and

23   damages against the Defendants, based on the following requested relief:
24
                        (a)    Actual damages;
25
26                      (b)    Statutory damages;
27                      (c)    Punitive damages;
                                                5
                                                         COMPLAINT AND JURY DEMAND
       Case 2:20-cv-01836-MTL Document 1 Filed 09/21/20 Page 6 of 6




 1                    (d)     Costs and reasonable attorney’s fees; and

 2                    (e)     Such other and further relief as may be necessary, just
 3
                and proper.
 4
 5                                               Respectfully Submitted,
 6                                               BYBEE LAW CENTER, PLC

 7                                        BY: _________________________
 8                                            Floyd W. Bybee
                                              Attorney for Plaintiff
 9
     DATE: September 21, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             6
                                                      COMPLAINT AND JURY DEMAND
